Order of the Surrogate’s Court of Westchester county denying appellants’ motion for a jury trial reversed on the law, with ten dollars costs and disbursements to appellants, payable out of the estate, and motion granted, with ten dollars costs. The record shows an issue presented as to the ownership cf the bank accounts and the passbooks and the appellants are clearly entitled to the order applied for. (Matter of Comfort, 234 App. Div. 19.) Lazansky, P. J., Young, Hagarty, Adel and Taylor, JJ., concur. [160 Misc. 161.]